Sweeney, J.
The sole issue presented for our review is whether the injury sustained by appellee is compensable pursuant to R.C. Chapter 4123. R.C. 4123.01(C) defines “injury,” inter alia, as “* * * any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.” While appellant concedes that appellee was injured in the course of her employment, it nevertheless contends that the injury did not arise therefrom. In support of this contention, appellant cites Littlefield v. Pillsbury Co. (1983), 6 Ohio St. 3d 389, 6 OBR 439, 453 N.E. 2d 570, for the proposition that the compensability of an injury depends upon the existence of a special hazard created by the work environment. We disagree. The syllabus to Littlefield provides as follows:
“1. An employee will be entitled to workers’ compensation benefits when the employment creates a special hazard and the injuries are sustained because of that hazard.
“2. The special hazard rule applies where: (1) ‘but for’ the employment, the employee would not have been at the location where the injury occurred, and (2) the risk is distinctive in nature or quantitatively greater than the risk common to the public.”
It is important to recognize, however, that Littlefield did not concern an injury sustained upon the employment premises. Rather, the claimant was injured in an automobile accident outside the plant gates. Although the claimant was upon a public thoroughfare, this court held that the “special hazard” created by the ingress to and egress from the employment site distinguished it from hazards experienced by the public at large.
• In contrast, the case at bar involves an injury sustained in the course of employment upon the employment premises. It involves a hazard which, by definition, is unique to the employment situs. Under such circumstances, the only inquiry remaining is whether appellee is within the class of persons to which R.C. Chapter 4123 is applicable. This fact is not in dispute. Appellee was an employee of appellant at the time of her injury. Thus, the “second prong” of the special hazard test as announced in Littlefield is inapplicable to an injury sustained in the course of employment upon the employment premises.
Appellant maintains that certain language contained in Littlefield makes no distinction between injuries sustained on or off the employment site. However, Littlefield is unambiguous in its declaration that the “special hazard” requirement is merely an exception to the “going and coming rule.” Thus, it was observed in Littlefield at 391, 6 OBR at 441, 453 N.E. 2d at 753:
“* * * ‘As a general rule where an employee, having a fixed and limited place of employment, sustains an injury while traveling to and from his place of employment, such injury does not evidence the required causal connection to the employment; it therefore does not arise out of and in the course of his employment and is not compensable.’ Bralley v. Daugherty [(1980), 61 Ohio St. 2d 302 (15 O.O. 3d *81359)], supra, at 303-304; Lohnes v. Young (1963), 175 Ohio St. 291 [25 O.O. 2d 136]; Simerlink v. Young (1961), 172 Ohio St. 427 [17 O.O. 2d 376]; Indus. Comm. v. Gintert, supra; Indus. Comm. v. Baker (1933), 127 Ohio St. 345.
“The ‘special hazard or risk’ exception is a means of avoiding the strict application of the general rule
Thus, the special hazard exception is only as broad as the rule to which it applies. To the extent that the rule concerns only injuries sustained off the employment premises, the exception is likewise limited.
As appellant submits, the Little-field court did observe further that:
“A special risk may be on the employer’s premises or involve the necessary means of access to the premises, even when the access is not under the employer’s control or management.” Id.
However, the foregoing language should not be interpreted to mean that the holding was to be extended to employment-site injuries. This conclusion is compelled for two reasons. First, the language following these remarks makes clear that the court was referring to injuries suffered during travel to the employment site. Second, the existence or absence of a special hazard on the employment premises is wholly irrelevant to the analysis of an on-site injury. As mentioned previously, a hazard on the employment premises is by definition unique to its situs. Conversely, it would be pure conjecture for a court to assume that an employee would have nevertheless encountered a similar hazard had she not been at work. In the course of arguing for the application of the special hazard exception to the facts of this case, appellant suggests that appellee is required to demonstrate that the driveway upon which she slipped was in a condition different than road sur- . faces in general during the time in question. Thus, appellant contends that there must be some proof that the driveway was unsalted, unmaintained or otherwise neglected. This argument presumes, however, that negligence on the part of her employer is a condition precedent for the compensation of a work-related injury. This court has held on numerous-occasions that negligence on the part of an employer is irrelevant in determining whether such injury is compensable. See Littlefield, supra, at 390-391, 6 OBR at 440, 453 N.E. 2d at 572-573; Bralley v. Daugherty (1980), 61 Ohio St. 2d 302, 303, 15 O.O. 3d 359, 360, 401 N.E. 2d 448, 449-450; Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 130 N.E. 38, paragraph two of the syllabus.
Appellant further contends that the holding in Walborn v. Fireproofing Co. (1947), 147 Ohio St. 507, 34 O.O. 413, 72 N.E. 2d 95, supports the application of the special hazard exception to employment-site injuries. Paragraph three of the syllabus to Walbom states as follows:
“A workman is not entitled to obtain compensation for a disability resulting from a fall on ice and snow on a parking lot provided by his employer when the condition there is the same as prevails generally throughout the community and has been caused by a storm during the preceding day and night.”
Walbom has been the subject of intense criticism since it was announced and its holding has been severely limited by subsequent decisions. Thus, in Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18, 24, 39 O.O. 2d 11, 15, 225 N.E. 2d 241, 246, this court remarked: “[i]n view of the later cases, it may be that Walbom rests upon a ground no more secure than *82that which caused the claimant’s unfortunate injury in that case.” See, also, Belcher v. May Dept. Stores Co. (May 1, 1985), Richland App. No. CA-2279, unreported.
Accordingly, we hold that an injury sustained by an employee upon the premises of her employer is compensable pursuant to R.C. Chapter 4123 irrespective of the presence or absence of a special hazard thereon which is distinctive in nature or quantitatively greater than hazards encountered by the public at large.
To the extent that Walbom, supra, Slanina v. Indus. Comm. (1927), 117 Ohio St. 329, 158 N.E. 829, and paragraph five of the syllabus to Fassig v. State, ex ret Turner (1917), 95 Ohio St. 232, 116 N.E. 104, are inconsistent with this opinion, the foregoing cases are hereby overruled.
The final contention of appellant is that, irrespective of the resolution of the legal issues addressed herein, Civ. R. 56 compels reversal and remand for trial on the merits. Appellant maintains that there remains a genuine issue of material fact regarding the condition of the driveway at the time appellee suffered her injury. Civ. R. 56(C) provides in relevant part:
“Summary judgment shall be rendered forthwith if the pleading, depositions, answers to interrogatories, written admissions, affidavits, transcripts of evidence in the pending case, and written stipulations of fact, if any, timely filed in the action, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.” (Emphasis added.)
Inasmuch as we have previously determined that the existence or nonexistence of a special hazard is wholly immaterial to the award of compensation in the case sub judice, the entry of summary judgment by the trial court is supported by the record. Since negligence of the employer or contributory negligence of the employee is likewise irrelevant to the present controversy, there exists “no genuine issue of material fact” to be determined below.
Accordingly, the decision of the court of appeals is affirmed.

Judgment affirmed.

Locher, Douglas and H. Brown, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., dissent.